Citation Nr: 0804626	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death; and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  He died in June 1984, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
denied the appellant's petition to reopen a claim of service 
connection for the veteran's death based on no new and 
material evidence.


FINDINGS OF FACT

1.  An unappealed RO decision, dated in July 1989, denied the 
appellant's petition to reopen a claim of service connection 
for the cause of the veteran's death.  The appellant was 
informed of the adverse outcome and her appellate rights.

2.  Evidence received since the July 1989 RO decision is new 
but does not relate to an unestablished fact necessary to 
substantiate the claim that the cause of the veteran's death 
was incurred or aggravated in service, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1989 RO decision, denying the petition to reopen 
a claim of service connection for the cause of the veteran's 
death, is final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for the cause of 
the veteran's death; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's petition to reopen her claim 
for service connection for the cause of the veteran's death, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions for the petition to reopen.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
July 2004 letter provided the veteran with the reasons for 
the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Board further notes that the Court recently has held 
that, in the context of a claim for cause of death benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held 
that, unlike a claim to reopen, an original cause of death 
claim imposes upon VA no obligation to inform a claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id.

The July 2004 letter fully satisfied two of Hupp's duty to 
notify provisions.  It provided an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on both a previously service-connected 
condition and on conditions not yet service-connected.  See 
Hupp, supra.  Although the July 2004 letter failed to state 
the conditions for which the veteran was service-connected at 
the time of his death, the Board finds that this was 
nonprejudicial to the appellant.  The July 2004 letter 
directed the appellant's attention to previous rating 
decisions, and the appellant at no point has contended that 
the veteran's service-connected disabilities of an atrophied 
left testicle, rated as noncompensable, or varicose veins, 
rated as 10 percent disabling, was a contributing cause of 
the veteran's death.  Thus, the Board finds that VA satisfied 
its duty to notify with respect to Hupp.  See, e.g., Sanders 
v. Nicholson, 487 F. 3d 881 (2007).

The Board notes that in petitions to reopen, there is a 
limited duty to assist.  Regardless, the Board notes that 
efforts were made to obtain the veteran's service medical 
records, but they were destroyed in a fire.  When a veteran's 
service records are unavailable, the VA's duty to assist, the 
duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  Private medical records identified by the appellant 
have been obtained, to the extent possible.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the claim for service connection for the cause 
of the veteran's death, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The appellant contends that the cause of the veteran's death, 
colon cancer, was the result of radiation exposure during 
service.  The appellant filed a previous claim for service 
connection for the cause of the veteran's death.  That claim 
was initially denied in an April 1985 RO decision.  She later 
filed a petition to reopen that was denied in an unappealed 
April 1989 RO decision.  Subsequently, the appellant again 
filed a petition to reopen that was denied in an unappealed 
July 1989 RO decision.  The July 1989 RO decision is thus 
final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The July 1989 RO decision addressing the appellant's petition 
to reopen, denied the claim as the evidence of record showed 
that the veteran was not exposed to ionizing radiation during 
service.  Thus, in order for the claim to be reopened, the 
appellant must submit evidence showing that the veteran was 
exposed to ionizing radiation during service or that his 
cause of death was otherwise related to service.

Since the July 1989 RO decision, the appellant has submitted 
a number of personal statements to the effect that the 
veteran had related to her on numerous occasions that he had 
been at the White Sands missile range during atomic bomb 
testing around July 1945.  These statements are duplicative 
of the appellant's previous statements considered by the RO 
in April 1985 and April 1989.  (Incidentally, the veteran's 
discharge certificate shows that he was in Europe from 
December 1944 to September 1945 and did not arrive back in 
the United States until October 1945.  In other words, the 
available evidence shows that the veteran was not in the 
United States when the appellant claims he was exposed to 
radiation.)  There is no newly submitted evidence, other than 
the appellant's uncorroborated statements, that indicates 
that the veteran was exposed to ionizing radiation during 
service.  Given that the newly submitted evidence does not 
show that the veteran was exposed to ionizing radiation 
during service or that his cause of death was otherwise 
related to service, it cannot constitute new and material 
evidence.

There is no other evidence which is relevant to this petition 
to reopen.  As such, the Board finds that the preponderance 
of the evidence is against the appellant's petition.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition to reopen must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


